Exhibit 10.1



CURAFLO®

FRANCHISE AGREEMENT FOR THE COMMERCIAL MARKET





















    Franchisee:   Territory:   (See Appendix A for full description) Effective
Date:  

--------------------------------------------------------------------------------



TABLE OF CONTENTS



SECTION

PAGE

  1 RIGHTS GRANTED 2   2 TERM; SUCCESSOR FRANCHISE AGREEMENTS 4   3 FEES 5   4
COMMENCEMENT OF OPERATION 7   5 TRAINING AND COMMERCIAL MARKET CERTIFICATION 8  
6 OPERATIONS 10   7 COMMUNICATIONS, BUSINESS RECORDS, AND REPORTING 15   8
MARKETING 17   9 MARKS 20   10 OPERATING MANUALS 21   11 YOUR ORGANIZATION 21  
12 TRANSFERS BY US 22   13 TRANSFERS BY YOU 22   14 GENERAL RELEASE 25   15
COVENANTS 25   16 TERMINATION 27   17 OBLIGATIONS ON TERMINATION OR EXPIRATION
29   18 RELATIONSHIP OF THE PARTIES 31   19 INDEMNIFICATION 32   20 CONSENTS AND
WAIVERS 32   21 NOTICES 32   22 ENTIRE AGREEMENT 33   23 SEVERABILITY AND
CONSTRUCTION 33   24 DISPUTE RESOLUTION 34   25 MISCELLANEOUS 35   26
ACKNOWLEDGMENTS 36   APPENDIX A - FRANCHISE INFORMATION   PERSONAL GUARANTEE

i

--------------------------------------------------------------------------------



FRANCHISE AGREEMENT



This Franchise Agreement (“Agreement”) is made as of this ___ day of
_____________ (“Effective Date”) by and between CuraFlo Franchising Inc.
(“CuraFlo”, “we”, “us” or “our”), a Delaware corporation with a principal
business address at 23400 Commerce Park Road, Beachwood, Ohio 44122 and
____________________ (“Franchisee” “you” or “your”), a(n)
_______________________ with a principal business address at
_______________________.

RECITALS

We are in the business of franchising others to operate CuraFlo® businesses
(“CuraFlo Businesses”) which solve pipe problems such as pinhole leaks, slab
leaks, rusty or discolored water, and poor water flow without removing walls or
digging to replace the pipes.

We have developed a distinctive set of specifications and operating procedures
for CuraFlo Businesses (collectively “System”), the distinguishing
characteristics of which include the use of the CuraFlo Engineered Flow Lining
System™ consisting of proprietary equipment and processes to clean potable water
and drain, waste and vent pipes that are between one half (½) inch and four (4)
inches in diameter and then to line those pipes with our proprietary epoxy;
professional image and rigid customer service standards; our techniques for
training qualified, certified technicians; our techniques for marketing
services; our web site; and the accumulated experience reflected in our training
program and operating procedures. We may change, improve, add to, delete from,
and further develop the elements of the System from time to time.

We identify the businesses operating under the System by means of the CuraFlo
name and certain other trademarks, service marks, trade names, signs, logos, and
other indicia of origin that we have designated, or may in the future designate
for use with the System (collectively, “Marks”).

We offer franchises for CuraFlo Businesses that offer products and services to
(a) multi-family communities comprising more than four units; and (b) buildings
that are more than ten thousand (10,000) square feet in size that are owned by a
commercial enterprise for commercial purposes and buildings that are owned by a
governmental entity (“Commercial Market”).

You wish to be granted the opportunity to develop and operate a franchised
CuraFlo Business for the Commercial Market (“Franchised Business”).

You understand and acknowledge the importance of our high standards of quality,
appearance, and service and the necessity of operating your Franchised Business
in accordance with this Agreement, our confidential operating manuals
(“Manuals”) and our standards, specifications and procedures.

Subject to the terms and conditions of this Agreement, we are willing to grant
to you the opportunity to develop and operate a Franchised Business in the
territory specified in Appendix A (“Territory”).

1

--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of our grant to you of the right to operate a
Franchised Business and perform work under the System in the Territory during
the term of this Agreement, as well as the mutual covenants, agreements and
obligations set forth below, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1        RIGHTS GRANTED

         1.1       Grant; Limited Territorial Rights

1.1.1 We hereby grant to you the right to use the Marks and the System to
operate a Franchised Business in the Territory from the location specified in
Appendix A (“Franchised Location”). During the Term (as defined in Section 2.1),
we and our affiliates will not operate, or license others to operate, any other
CuraFlo Business for the Commercial Market within the Territory provided that
you are in compliance with this Agreement and any other agreements between you
and us or our affiliates.

1.1.2 Your use of the System is limited to use of the CuraFlo Engineered Flow
Lining System for use with potable water and drain, waste and vent pipes that
are between one half (½) inch and four (4) inches in diameter for the Commercial
Market which includes: (1) multi-family communities comprising more than four
units; and (2) buildings that are more than ten thousand (10,000) square feet in
size that are owned by a commercial enterprise for commercial purposes and
buildings that are owned by a governmental entity. You may not, without our
prior written consent, use the System to perform work at Residential Market
structures (which include structures that are single family residences,
multi-family residences of up to four (4) units, and structures owned by a
commercial enterprise for commercial purposes that are less than twenty thousand
(20,000) square feet in size and that do not exceed three (3) stories above
ground), Industrial and Municipal Market facilities (which include non-potable
water applications, marine, industrial and municipal infrastructure, government
infrastructure (including municipal water mains) and process piping) or at
buildings for which you do not have the proper CuraFlo certification as
specified in Section 5.3.

1.1.3 We reserve to ourselves all rights to use and license the System and the
Marks other than those expressly granted under this Agreement. This Section 1.1
does not prohibit us or our affiliates from: (1) operating or licensing others
to operate, during the Term, CuraFlo Businesses other than Commercial Market
CuraFlo Businesses in any area, including inside the Territory; (2) operating
and licensing others to operate, during the Term, any type of CuraFlo Business
outside of the Territory; (3) operating and licensing others to operate, after
this Agreement terminates or expires, any type of CuraFlo Business in any area,
including inside the Territory; (4) operating and licensing others to operate in
any area, during or after the Term, any type of business other than a CuraFlo
Business; and (5) performing work under the System, or having others perform
work under the System, inside the Territory on buildings for which you do not
have the proper certification, including, but not limited to the CuraFlo
Spincast System.

1.1.4 You do not receive any automatic right to expand your Territory, however,
if you are in compliance with the terms and conditions of this Agreement, you
may request our approval of your request to incorporate a contiguous geographic
area into your Territory. We have sole discretion to approve or reject your
request. If we approve your request, you and we will amend this Agreement and
Appendix A to reflect the expanded nature of your Territory and you must pay an
Expansion Fee in the amount of 6.25 cents for each person that resides in the
additional geographic area that will be incorporated into your Territory. We
also may require that you purchase additional equipment and/or hire additional
crew(s) for your expanded Territory.

2

--------------------------------------------------------------------------------



         1.2       Territory Rules

1.2.1 You have the exclusive right to advertise and market the services of the
Franchised Business and directly solicit customers inside the Territory. You may
not advertise or market the services of the Franchised Business or directly
solicit customers outside of the Territory, unless you obtain our prior written
permission. “Direct solicitation” includes, but is not limited to, solicitation
in person, by telephone, by mail, by email, and by distribution of brochures,
business cards or other materials. If any of your advertising within the
Territory is in media that will or may reach a significant number of persons
outside of the Territory, you must notify us in advance and obtain our prior
written consent. We may establish rules and policies from time to time regarding
such advertising. We may, in our sole discretion, grant permission to you to
market to and directly solicit customers in an open adjacent territory where no
CuraFlo Businesses are operated, provided that should we sell that territory to
a CuraFlo franchisee or designate that territory as a company-operated
territory, you agree to stop marketing and providing services in that territory
and provide us with all customer information that you acquire relating to that
territory. You will not have any rights of first refusal to the open territory.

1.2.2 You must request and obtain our prior written consent to perform work
under the System in an area that is not within your Territory (“Extraterritorial
Job”). We will not unreasonably withhold our consent to an Extraterritorial Job
provided that you are qualified to perform the job and you did not obtain the
job in violation of Section 1.2.1. For example, you may request permission to
accept an Extraterritorial Job obtained by referral from a customer for whom you
performed a job in the Territory or by referral from us or another franchisee.
You may not sign a contract for or accept an Extraterritorial Job without
obtaining our prior written consent.

1.2.3 If you receive a request to perform a job in the territory of another
franchisee, you must notify us of the request and your intention to perform the
job. We will then advise you whether the franchisee is certified to perform the
job. We also will notify the franchisee of your intention to perform a job in
their territory. If the franchisee is certified to perform the job, you must,
within the time period specified in the Manuals, pay to that franchisee a
Cross-over Fee equal to ten percent (10%) of the Gross Sales (as defined in
Section 3.4) from the job. Alternatively, you may refer a job to the franchisee
in whose territory the job will be performed. If that franchisee accepts the
job, the franchisee will pay you a Referral Fee equal to five percent (5%) of
the Gross Sales from the job. If we notify you that a certified franchisee has
referred a job to you in their territory and you accept that job, you must pay
that franchisee, within the time period specified in the Manuals, a Referral Fee
equal to five percent (5%) of the Gross Sales from the job. You will not be
obligated to pay a Cross-over Fee or a Referral Fee to any franchisee who is not
certified by us to perform the type of job that you will perform in their
territory.

1.2.4 You specifically acknowledge that: (1) other CuraFlo Businesses will
operate under restrictions similar to those set out in Section 1.2 (“Territory
Rules”), which means that in some instances other CuraFlo Businesses may perform
jobs in your Territory or sponsor advertising which reaches persons in your
Territory; and (2) although we will not knowingly permit violations of the
Territory Rules, we do not represent or guarantee that other CuraFlo Businesses
will always abide by the Territory Rules, and we will have no liability to you
for any such violations.

3

--------------------------------------------------------------------------------



1.3 Work Performed In Your Territory. You acknowledge that we, or another
CuraFlo franchisee, may perform work under the System in your Territory and you
will not receive any revenue from that job if you are not certified to perform
the job. For example, if you have not been certified in our High-Level Training
Program as described in Section 5.3, then we or another CuraFlo franchisee may
enter your Territory to do the job.

1.4 Forms of Agreement. Over time, we have entered, and will continue to enter,
into agreements with other franchisees that may contain provisions, conditions
and obligations that differ from those contained in this Agreement. The
existence of different forms of agreement and the fact that we and other
franchisees may have different rights and obligations does not affect our or
your duties to comply with the terms of this Agreement.

2        TERM; SUCCESSOR FRANCHISE AGREEMENTS

2.1 Term. The term of this Agreement (“Term”) begins on the Effective Date and
expires at midnight on the day preceding the 5th anniversary of the Effective
Date, unless this Agreement is terminated at an earlier date as specified in
Section 16 or otherwise in this Agreement.

2.2 Successor Franchise Agreements

2.2.1 When this Agreement expires, you will have the option to continue the
franchise relationship and obtain three (3) Successor Franchise Agreements, each
of which will be for a term of five (5) years, unless: (1) we have announced a
decision to stop franchising the CuraFlo concept; or (2) we decide to withdraw
the CuraFlo concept from the geographic market in which your Territory is
located. We may require you to satisfy any or all of the following as a
condition of continuing the franchise relationship with us:

2.2.2 You must give us written notice of your desire to exercise your option not
more than nine (9) months and not less than six (6) months before the end of the
expiring term.

2.2.3 You must maintain all licenses and permits necessary to operate the
Franchised Business.

2.2.4 You must pay all amounts owed to us, our affiliates, and major suppliers;
you must not be in default of this Agreement or any other agreement with us, our
affiliates, or our suppliers; and you must have substantially and timely
complied with all obligations throughout the term of each agreement.

2.2.5 You must update your equipment, vehicles, service offering, products,
methods, and procedures to reflect our then-current image and operating
standards.

2.2.6 Your Operating Principal (as defined in Section 6.9.1), Master Plumber (as
defined in Section 6.9.3), sales person, crew foreman and/or certain of your
employees that we designate must successfully complete any additional or
refresher training courses that we may require.

4

--------------------------------------------------------------------------------



2.2.7 You must sign the standard form of CuraFlo Franchise Agreement that we are
then offering to new franchisees (or the standard form that we most recently
offered to new franchisees, if we are not then offering to new franchisees)
(“Successor Franchise Agreement”) and your Owners (as defined in Section 11.1
must sign a Personal Guarantee (as described in Section 15.4). The terms of the
Successor Franchise Agreement for your first successor term will contain the
same fees and material business terms as those set forth in this Agreement. The
terms of any subsequent Successor Franchise Agreements may contain fees and
business terms that are substantially different from the terms of this
Agreement. We will modify the Successor Franchise Agreement to delete terms
inapplicable to the successor term (such as initial fees and opening deadlines).
The Successor Franchise Agreement will contain a general release of any and all
claims against us, our affiliates, and our past, present and future officers,
directors, shareholders and employees arising out of or relating to your
Franchised Business that you must sign.

3        FEES

3.1 Initial Franchise Fee. At the same time that you sign this Agreement, you
must pay to us an initial franchise fee in the amount specified in Appendix A.
The initial franchise fee is paid in consideration of the rights granted in
Section 1 and is fully earned at the time paid. You acknowledge that we have no
obligation to refund the initial franchise fee in whole or in part for any
reason. However, if we terminate this Agreement based on your Operating
Principal’s failure to successfully complete our initial training program, we
may, in our sole discretion, refund fifty percent (50%) of the initial franchise
fee, less our expenses. As a condition of any such refund, we may require that
you and all Owners sign a general release, in the form we prescribe, of any and
all claims against us, our affiliates, and our past, present, and future
officers, directors, shareholders, and employees.

3.2 Royalty. In addition to all other amounts to be paid by you to us, you must
pay to us a semi-monthly nonrefundable and continuing royalty fee (“Royalty”)
equal to two and one quarter percent (2.25%) of the Gross Sales of the
Franchised Business (as defined in Section 3.4); however, commencing as of the
Opening Date (as defined in Section 4.4), you must pay to us a minimum
semi-monthly Royalty in the amount of $600. You must calculate and pay the
Royalty on the first and fifteenth day of each month based on your Gross Sales
for the previous semi-monthly period. The Royalty is non-refundable and is paid
in consideration of your right to use the Marks and the System in accordance
with this Agreement, and not in exchange for any specific services we render.

3.3 Marketing And Brand Fund Contributions

3.3.1 You must make a nonrefundable semi-monthly contribution to the CuraFlo
System Marketing and Brand Fund (“MBF”) in the amount of two and one half
percent (2.5%) of the Gross Sales of the Franchised Business at the same time
and in the same manner that you pay the Royalty (“MBF Contribution”), however,
commencing as of the Opening Date, you must make a minimum MBF Contribution in
the amount of $400. Other contract terms relating to the MBF are set forth in
Section 8.2 of this Agreement.

3.3.2 If, at the end of each anniversary of the Effective Date (“Anniversary
Date”), you have met your local marketing expenditure requirement for that year
(as described in Section 8.3) we will refund to you one half of one percent (½%)
of your Gross Sales that you contributed to the MBF in that year.

5

--------------------------------------------------------------------------------



3.4 Gross Sales. “Gross Sales” include all revenue from the sale of all services
performed and products sold and all other income of every kind and nature
related to the Franchised Business, whether for cash or credit (or other related
or similar methods of payment) and regardless of collection in the case of
credit, provided, however, that “Gross Sales” do not include any sales taxes or
other taxes that you collect from customers and pay directly to the appropriate
taxing authority.

3.5 Method Of Payment

3.5.1 You must participate in our then-current electronic funds transfer
program, which authorizes us to use a pre-authorized bank draft system. You must
furnish to us and your bank all authorizations necessary to effect payment by
the methods we specify. Your semi-monthly Royalty and MBF Contribution, and
other amounts owed under this Agreement, including any interest charges, must be
received by us or credited to our account by pre-authorized bank debit before
5:00 p.m. on the first and the fifteenth day of each month or at other points
specified by us (“Due Date”). We reserve the right to modify, at our option, the
method by which you must pay the Royalty, MBF Contribution, and other amounts
owed under this Agreement upon receipt of written notice from us. You may not,
under any circumstances, set off, deduct or otherwise withhold any Royalties,
MBF Contributions, interest charges or any other monies payable under this
Agreement on grounds of our alleged non-performance of any obligations. No
payment by you or acceptance by us of any monies under this Agreement for a
lesser amount than due will be treated as anything other than a partial payment
on account. Regardless of any designation by you, we may apply your payments to
your outstanding obligations in any order we choose.

3.5.2 We reserve the right to require you to use a centralized billing and
lockbox service that we may designate. We may require you to establish a direct
relationship with a third-party billing system vendor and may require you to
process all transactions and Gross Sales of your business through them. If we do
so, we will not control the processing of transactions or distribution of
proceeds and we assume no responsibility for any errors by the vendor. You
acknowledge and agree that, if we designate a centralized billing and lockbox
vendor, the vendor will calculate and remit directly to us your Royalties, MBF
Contributions, and any other amounts you owe to us based on transactions
processed by the vendor.

3.6 Delinquency. If any Royalties, MBF Contributions, or other amounts owed to
us are not paid in full by the Due Date, we have the right to charge interest on
the overdue amount at the rate of one and one half percent (1.5%) per month (or
the maximum rate permitted by applicable law, if less than one and one half
percent (1.5%)) from the date such amount was due until paid in full. Unpaid
interest charges will compound annually.

3.7 Taxes. You must report and pay when due all local, state, and federal taxes
levied or assessed on you or the Franchised Business. If any taxes are imposed
on us by reason of our acting as a franchisor or licensing the Marks under this
Agreement, you must reimburse us the amount of those taxes within thirty (30)
days after receipt of an invoice from us.

3.8 Collection Costs and Expenses. You agree to pay to us on demand any and all
costs and expenses incurred by us in enforcing the terms of this Agreement,
including, without limitation, collecting any monies owed by you to us. These
costs and expenses include, but are not limited to, costs and commissions due a
collection agency, reasonable attorneys’ fees (including attorneys’ fees for
in-house counsel employed by us or our affiliates and any attorneys’ fees
incurred by us in bankruptcy proceedings), costs incurred in creating or
replicating reports demonstrating Gross Sales of the Franchised Business, court
costs, expert witness fees, discovery costs and reasonable attorneys’ fees and
costs on appeal, together with interest charges on all of the foregoing.

6

--------------------------------------------------------------------------------



4        COMMENCEMENT OF OPERATION

4.1 Site Approval. If we have not approved the Franchised Location as of the
Effective Date, then you must, at your sole expense, select the site from within
your Territory, obtain our approval of that site and secure a lease for or
purchase the site within sixty (60) days after the Effective Date. We will
provide you with our site requirements, including requirements for storing
vehicles, equipment, and products. You may not make any binding commitments to
purchase or lease a site until we have approved the site in writing. You must
obtain and maintain all required building, utility, sign, sanitation, business,
and other applicable permits and licenses.

4.2 Start-Up and Equipment Packages. You must purchase from us or our designated
suppliers certain signs, inventory, marketing materials, and supplies, as
detailed in the Manuals (“Start-Up Package”) and certain equipment for use in
performing work under the System as specified in the Manuals (“Equipment
Package”). Items and/or quantities of any given item in the Start-Up Package and
the Equipment Package may change from time to time.

4.3 Right To Commence Operation Of The Franchised Business. You may not open for
business or perform work under the System without our prior written approval,
which will not be unreasonably withheld. We will not authorize you to commence
operation of the Franchised Business unless you have met all of the following
conditions:

4.3.1 We have approved the Franchised Location.

4.3.2 You are current on all obligations due to us, including all pre-opening
expenses and all fees associated with equipment and products.

4.3.3 You have received all required state and local government certifications,
permits, and licenses and provided copies to us.

4.3.4 Your Operating Principal and your Active Owner (as defined in Section
6.9.2), if applicable, have attended and successfully completed the Jump Start
Program described in Section 5.1.

4.3.5 Your Operating Principal, Master Plumber, sales person, crew foreman and
your employees that we designate have attended and successfully completed our
initial training program.

4.3.6 You have purchased and received a Start-Up Package and the Equipment
Package.

4.3.7 You have provided us with copies of all insurance policies required by
Section 6.14 or other evidence of insurance coverage and payment of premiums as
we may reasonably request.

7

--------------------------------------------------------------------------------



4.3.8 You have completed and received our approval of your Business Plan (as
defined in Section 7.3.3).

4.3.9 You have completed and received approval of your Market Introduction Plan
for use during the Market Introduction Period (as defined in Section 8.1) and
your Annual Marketing Plan (as defined in Section 8.3) for your first year of
operation.

4.3.10 You are not in material default under this Agreement or any other
agreements with us; you are not in default beyond the applicable cure period
under any real estate lease, equipment lease or financing instrument relating to
the Franchised Business; and you are not in default beyond the applicable cure
period with any vendor or supplier to the Franchised Business.

4.4 Opening Date And Commencement Date. You must open your Franchised Business
by completing all of the tasks outlined in Section 4.3 within twenty (20) weeks
after the Effective Date (“Opening Date”). You must start to work on your first
CuraFlo job within twelve (12) weeks after the Opening Date (“Commencement
Date”). Your Opening Date and your Commencement Date are specified in Appendix
A. If you do not open your Franchised Business by the Opening Date or start work
on your first CuraFlo job by the Commencement Date, and we do not extend the
respective deadline, we will have the right to terminate this Agreement under
Section 16.2.

5        TRAINING AND COMMERCIAL MARKET CERTIFICATION

5.1 Jump Start Program. Your Operating Principal and your Active Owner must
attend our Business and Marketing Jump Start Program (“Jump Start Program”) at
our corporate headquarters in Beachwood, Ohio. The Jump Start Program will
consist of two (2) days of training related to the creation of your Business
Plan (as defined in Section 7.3.3), Market Introduction Plan (as defined in
Section 8.1) and Annual Marketing Plan (as defined in Section 8.3). We do not
charge a fee for the Jump Start Program; however, you are responsible for any
travel expenses, living expenses, wages, and other expenses incurred by your
Operating Principal and your Active Owner while attending the Jump Start
Program.

5.2 Initial Training Program

5.2.1 Before you begin operating the Franchised Business, your Operating
Principal, Master Plumber, sales person and crew foreman must successfully
complete our initial training program. The initial training program consists of
certification programs for your Operating Principal, Master Plumber, sales
person and crew foreman. Your Operating Principal may serve as your Master
Plumber or as your sales person. Your Master Plumber may serve as your crew
foreman if you only have one (1) crew. We do not charge a fee for these
personnel to attend the initial training program, however, you are responsible
for any travel expenses, living expenses, wages, and other expenses incurred by
your trainees while attending our initial training program.

5.2.2 The initial training program consists of up to fifteen (15) days of
classroom instruction which will be held at our corporate headquarters in
Beachwood, Ohio and up to fifteen (15) days of field training which may be
conducted at a CuraFlo job site anywhere in North America. We have the right to
reduce the duration or content of the initial training program for any trainee
who has prior experience with our concept or in similar businesses. You may
request that we conduct the field training portion of our initial training
program at CuraFlo job site in your Territory. If we approve your request, you
must pay our then current hourly training fee and the travel, living and other
expenses incurred by our training staff.

8

--------------------------------------------------------------------------------



5.2.3 We have the right to dismiss from the initial training program any person
whom we believe will not perform acceptably in the position for which he/she has
been hired, and you must provide a suitable replacement within thirty (30) days
of dismissal. We alone have the right to judge whether a person has successfully
completed training. If you or any of your employees fail to complete the initial
training program to our satisfaction, you or they may repeat the course or you
may send a substitute to the next available scheduled training program; however,
we will have no obligation to extend the Opening Date or the Commencement Date
for this purpose. We may charge you our hourly training fee for substitute
personnel that you send to the initial training program and for individuals who
repeat our training programs. If your Operating Principal fails to complete the
initial training program to our satisfaction by the Opening Date, we may
terminate this Agreement under Section 16.2.

5.2.4 We may, in our sole discretion, require up to five (5) days of on-site
training at your first job depending on the time elapsed between when you
complete your field training and when you commence your first job. We reserve
the right to charge you our hourly training fee for this on-site training and
you must pay the travel, living and other expenses incurred by our training
staff.

5.3 Commercial Market Certification. We currently offer three certification
levels for the Commercial Market. Pursuant to the initial training program, you
and certain of your employees will be certified to perform work under the System
at buildings that have less than four (4) stories. Before you may perform or
pursue any work under the System at a building that has between four (4) and ten
(10) stories, your Master Plumber and your sales person must attend,
successfully complete and be certified in our Mid-Level Training Program. Before
you may perform or pursue work under the System at a building that has more than
ten (10) stories, your Master Plumber and your sales person(s) must attend,
successfully complete and be certified in our High-Level Training Program. The
Mid-Level Training Program will consist of up to one and one half (1.5) days of
classroom instruction at our corporate headquarters in Beachwood, Ohio and up to
four (4) days of field training at a CuraFlo job site in North America. The
High-Level Training Program will consist of up to one (1) day of classroom
instruction at our corporate headquarters in Beachwood, Ohio with no days of
field training required. We also may, in our sole discretion, offer these
training programs to you at a CuraFlo job site in your Territory. We do not
charge a fee for either of these training programs, however, if we travel to
your Territory to conduct a training program, you must pay our hourly training
fees and the travel, living and other expenses incurred by our training staff.

5.4 Ongoing Training

5.4.1 We may require your Operating Principal, Master Plumber, sales person,
crew foreman, training personnel, and/or other previously trained and
experienced staff members to attend and complete satisfactorily various
re-certification programs and training courses that we periodically choose to
provide at the times and locations that we designate, as well as periodic
conventions, regional meetings, and conferences that we specify. We may charge
reasonable registration or similar fees for these courses.

5.4.2 You understand and agree that any specific ongoing training or advice we
provide does not create an obligation (whether by course of dealing or
otherwise) to continue to provide such specific training or advice, all of which
we may discontinue and modify from time to time.

9

--------------------------------------------------------------------------------



5.4.3 Your Master Plumber, sales person, crew foreman and all personnel involved
in application of the CuraFlo Engineered Flow Lining System must be re-certified
to our satisfaction annually by completing the relevant training program in
which they have achieved certification. We do not charge a fee for your
personnel to attend a re-certification program. Re-certification may be
administered, with our approval, under the direction of your Operating Principal
and/or your Master Plumber who have successful completed our Train-the-Trainer
program (as described in Section 5.7).

5.5 Training Of Replacement Personnel. We require that your replacement
personnel satisfactorily complete the initial training program within the time
period required by the Manuals after being offered a position. Replacement
personnel may: (1) attend the next initial training program offered by us where
there is an opening; or (2) be trained by your certified trainers, if any. We
reserve the right to charge you our hourly training fees for providing the
initial training program to your replacement personnel if the number of
replacement personnel that you send to the initial training program in any
twelve (12) month period exceeds the national attrition rate for persons holding
the same positions as your replacement personnel.

5.6 De-certification Of Personnel. We have the right to de-certify any of your
personnel who consistently fail to maintain our System standards. If any of your
employees lose their certification, you must send the employee for
re-certification at a location designated by us before they may continue
performing their job function. We may charge a reasonable training fee to
re-certify such employees.

5.7 Training By You. If you wish to train your own personnel, after you have
completed the initial training program, your designee (which may be your
Operating Principal or your Master Plumber) may attend our Train-the-Trainer
program. We do not charge a fee for the Train-the-Trainer program. Each person
who successfully completes the Train-the-Trainer program will be certified as a
trainer. Certified trainers may, using approved training materials and methods,
train and certify your personnel. Each certified trainer must be recertified
annually by successfully completing our Train-the-Trainer program.

5.8 Training Materials And Methods. All training materials that we provide to
you remain our property. Except for the initial training program, we have the
right to provide training programs in person, on tape, via the Internet or
company intranet, in printed or electronic format, or by other means, as we
determine. We may periodically upgrade our training programs, content, and
training materials. If we do so, you must use our revised training programs and
materials when training your employees.

5.9 Expenses. You are responsible for any travel expenses, living expenses,
wages, and other expenses incurred by you and your trainees while attending our
training programs.

6        OPERATIONS

6.1 Compliance With Standards. You agree to comply with all mandatory
specifications and procedures set forth from time to time in the Manuals. You
acknowledge that the accounting practices, record keeping, software, services
and operation of your Franchised Business are important to us and our other
franchisees. However, you acknowledge that we have the right to vary our
standards and specifications, in our reasonable judgment, to accommodate
circumstances of individual franchisees.

10

--------------------------------------------------------------------------------



6.2 Products And Services You May Offer. You may offer customers only the
products and services for which you have the proper certification and that we
have expressly authorized to be offered by Franchised Businesses, as specified
in the Manuals from time to time. We may change the authorized products and
services (other than the core service of pipe lining) at our discretion, and we
may designate specific products or services as optional or mandatory. You must
offer all mandatory products and services unless prohibited by local laws or
regulations or we approve otherwise in writing. You acknowledge that we may
approve some services for certain franchisees and not others based on legitimate
business reasons. You must cease selling or offering for sale any products or
services that we disapprove or revoke approval of within thirty (30) days of
receiving notice or immediately if the product or service poses a threat to
health or safety.

6.3 Sourcing of Epoxy; Minimum Purchases. You must purchase our proprietary
epoxy (which may be CuraPoxy or another proprietary epoxy designated by us) from
us, our affiliates or our designated suppliers to use in your Franchised
Business. You may not re-sell our epoxies or use them for any purpose other than
your application of the CuraFlo Engineered Flow Lining System. You may not use
any other epoxy, other than the proprietary epoxies that you purchase from us,
our affiliates or our designated suppliers in your Franchised Business. We and
our affiliates may earn income on sales of epoxy to you. We will notify you at
the beginning of each year of the average System purchases of epoxy for the
prior year. Beginning with the third year of the Term, during any rolling ninety
(90) day period, your purchases of epoxy must exceed eighty percent (80%) of the
average purchases of epoxy per population/household/ equipment set by all
franchisees in the System.

If you fail to purchase the minimum amount of epoxy required during any rolling
ninety (90) day period, we may place you in default of this Agreement and you
will have sixty (60) days to cure your default. We have sole discretion
regarding the enforcement of this provision. If you fail to purchase the minimum
amount of epoxy required during any rolling ninety-day period, we may place you
in default of this Agreement and you will have sixty days to cure your default.
If your epoxy purchases continue to be less than the required standard for
one-hundred and eighty (180) consecutive days, or if they fall below the
standard in any two (2) non-consecutive ninety (90) day periods during any
twelve (12) month time frame, you will be required to meet with us in person, at
your expense, to review your Business Plan, Annual Marketing Plan and any other
relevant information. Within thirty (30) days following this meeting, we will
determine and notify you of an acceptable course of action to remedy the
performance shortfall. If you fail to comply with the specified course of action
in the time frame set forth in the notice, we may, in our sole discretion, place
you in default of this Agreement and you will have a period of sixty (60) days
in which to cure your default.

6.4 Sourcing of Other Equipment and Supplies

6.4.1 We may require that other products, supplies, equipment, and services that
you purchase for use in your Franchised Business: (1) meet specifications that
we establish from time to time; (2) be purchased only from suppliers that we
have expressly approved; and/or (3) be purchased only from a single source
(which may include us or our affiliates or a buying cooperative organized by
us). To the extent that we establish specifications, require approval of
suppliers, or designate specific suppliers for particular items, we will publish
our requirements in the Manuals.

11

--------------------------------------------------------------------------------



6.4.2 We and our affiliates may earn income on direct sales of equipment,
products and services to you. We may negotiate purchasing arrangements under
which suppliers agree to make equipment, products and services available to
Franchised Businesses. If we or our affiliates receive any rebates, commissions
or other payments from third-party suppliers based on your purchases from them,
we will, in our sole discretion, contribute the rebates, commissions or other
payments to the MBF or pay you your pro rata share of such rebates, commissions
or other payments based on your purchases from those third-party suppliers.

6.4.3 If you would like to offer products or services that we have not approved
or purchase from a supplier that we have not approved, you must submit a written
request for approval. We have the right to inspect the proposed supplier’s
facilities and to test samples of the proposed product(s) and service(s). You
agree to pay to us an amount not to exceed the reasonable cost of the inspection
and our actual cost of testing the proposed product(s) or service(s) or
evaluating the proposed supplier, including personnel and travel costs, whether
or not the product, service or supplier is approved. We will notify you in
writing within the time period specified in the Manuals after our receipt of
your request as to whether we have approved the new product, service or
supplier. You may not use a new product, service or supplier without or prior
written approval. We have the right to grant, deny, or revoke approval of
products, services, and suppliers based solely on our judgment. Approval of a
supplier may be conditioned on requirements relating to the frequency of
delivery, reporting capabilities, standards of service, including prompt
attention to complaints, or other criteria, and may be temporary pending a
further evaluation of the supplier by us.

6.4.4 We reserve the right to reinspect the facilities and products of any
approved supplier and to revoke approval upon the supplier’s failure to meet any
of our then-current criteria. If you receive a notice of revocation of approval,
you agree to cease purchasing products from the disapproved supplier and, in the
case of revocation based on failure of products to meet our standards, you agree
to dispose of your remaining inventory of the disapproved supplier’s products as
we direct.

6.5 Testing. We have the right to require you, from time to time, to participate
in the testing of equipment, services, products, or application processes at
your own expense. When conducting these test programs, you must cooperate with
us and comply with our procedures as set forth in the Manuals, including your
obligation to keep appropriate records and report their results to us.

6.6 Your Development Of System Improvements. If you develop any new product,
equipment, service, application process, or improvement relating to the System
whether or not as part of testing conducted by us (“Improvement”), you must
promptly notify us and provide us with all information regarding the
Improvement, which will become our property and may, in our sole discretion, be
incorporated into the System without any payment to you. You promptly must take
all actions deemed necessary or desirable by us to vest in us ownership of such
Improvement. You may not use any Improvement in your Franchised Business until
it has been approved by us for use in the System.

6.7 Image Standards. You must keep the vehicles, uniforms, signs, and equipment
used in the Franchised Business in the highest degree of cleanliness,
orderliness, sanitation and repair in accordance with our standards and
specifications as set forth in the Manuals.

12

--------------------------------------------------------------------------------



6.8 Reservations System. We reserve the right to require you to use an online
reservations system for scheduling appointments (“Reservations System”). We may
require you to pay us a monthly service fee to maintain the Reservations System,
unless we waive the requirement for you to participate. If the Reservations
System is implemented, we reserve the right to modify or disband it at any time.
We will refer Leads generated from the Reservations System to you as described
in Section 6.10.

6.9 Management and Personnel

6.9.1 You must appoint a single representative from your equity holders as your
Operating Principal. The Operating Principal must have a ten percent (10%) or
greater ownership interest in you, must complete our initial training program
and any other training programs that we require, and must have the power to bind
you in all dealings with us. The Franchised Business must at all times be under
the personal supervision of the Operating Principal. You may not permit any
other person to operate, manage, direct or control the Franchised Business
without our prior written consent. We have the right to rely on any statement,
agreement, or representation by the Operating Principal regardless of any
conflict with your governing documents. You may not change the Operating
Principal without our prior approval. If the Operating Principal no longer
qualifies as such, you must designate another qualified person to act as the
Operating Principal and enroll that person in our initial training program
within thirty (30) days after the date the prior Operating Principal ceases to
be qualified.

6.9.2 If one of your Owners (who is not serving as the Operating Principal) will
play an active day-to-day role in the business planning and management of the
Franchised Business, then you must designate that Owner as an “Active Owner”.
Your Active Owner must attend the Jump Start Program as described in Section
5.1.

6.9.3 You must at all times employ at least one (1) plumber who has completed
our initial training program and who is certified to the highest standards in
the state in which your Territory is located (“Master Plumber”). If, at any
time, you fail to employ at least one (1) Master Plumber, you must within 30
(thirty) days (from the date on which you do not have at least one (1) Master
Plumber) hire and enroll a replacement Master Plumber in our initial training
program.

6.9.4 You must employ and operate at least the number of work crews that we
specify in the Manuals from time to time based on the size of your Territory.
Each crew must be supervised by your Master Plumber or by a crew foreman working
under the supervision of your Master Plumber. If you fail to employ and operate
the required number of crews, we have the right to place you in default of this
Agreement and, if you do not hire the required number of crew members within
thirty (30) days of your receipt of our notice of default, we may, in our sole
discretion, reduce the size of your Territory. We require your Master Plumber,
crew foreman and all crew members to be certified by us or a certified trainer
for specific functions within the Franchised Business; if any crew members or
sales personnel are de-certified, we may require them to complete additional
training to regain certification. Each crew member must wear a uniform and
otherwise identify themselves with the Marks at all times while on a job for the
Franchised Business and must de-identify completely when performing work for
others.

6.9.5 You have sole responsibility for all employment decisions and functions
related to your Franchised Business, including hiring, firing, compensation,
benefits, work hours, work rules, record-keeping, supervision, and discipline of
employees. You must take such steps as are necessary to ensure that your
employees preserve good customer relations; render competent, prompt, courteous,
and knowledgeable service; and meet any minimum standards that we may establish
from time to time in the Manuals.

13

--------------------------------------------------------------------------------



6.10 Lead Generation. We may solicit “Leads” by any means whatsoever, including
but not limited to our website, direct mail or catalogs, media advertising, and
displays at trade shows or other existing businesses within the Territory.
“Lead” means the name, address and telephone number of any prospective customer
for pipe lining and maintenance services to be performed at a location in the
Territory. We have the right to negotiate and enter into arrangements for local,
regional and national Lead-generation programs upon such terms and conditions as
we deem appropriate. Unless the prospective customer requests referral to a
specific CuraFlo Business, we will refer the Lead to you if the job would be
performed in your Territory. We may require you to use a lead tracking and
customer manager program in order to receive and/or manage your Leads. If you
are unable to service the Lead within a reasonable time, as provided for in our
Manuals, we have the right to refer the Lead to another CuraFlo Business.

6.11 Warranty. You are required to offer to customers a warranty on all products
and services rendered by your Franchised Business as specified in the Manuals.

6.12 National Accounts. You acknowledge that our negotiation of national account
arrangements (“National Accounts”), including rates and services to be
performed, enhances the potential value of the System and inures to your
benefit, our benefit, and the benefit of other CuraFlo franchisees. Accordingly,
we reserve the right to establish and administer a National Accounts program for
the System. If we establish a National Accounts program, you will have the
opportunity to participate in the program and to service National Accounts
customers in your Territory on our behalf and in accordance with the pricing and
other terms negotiated between CuraFlo and the National Accounts customer. The
details of any National Accounts program that we establish will be set forth in
the Manuals and you will need to sign a National Accounts Agreement with us. You
will have the right to decline to participate, or terminate your participation,
in the National Accounts program at any time by giving us prior written notice
as required by the National Accounts Agreement. If you decline to participate in
the National Accounts program or if you or we terminate your participation in
the National Accounts program, we will have the right to service and/or
authorize others to service National Accounts customers in your Territory
without providing any compensation to you. We have no obligation to readmit you
into the National Accounts program or to transfer any National Accounts customer
to you if you are subsequently willing and able to provide service to a National
Accounts customer within your Territory.

6.13 Compliance With Laws. You agree to operate the Franchised Business in full
compliance with all applicable municipal, county, state and federal laws, rules,
regulations and ordinances. You have sole responsibility for compliance despite
any information or advice that we may provide.

6.14 Insurance. You shall be responsible for all loss or damage arising from or
related to your operation of the Franchised Business, and for all demands or
claims with respect to any loss, liability, personal injury, death, property
damage, or expense whatsoever in connection with the operation of the Franchised
Business. You shall maintain in full force and effect throughout the Term that
insurance which you determine is necessary or appropriate for liabilities caused
by or occurring in connection with the operation of the Franchised Business,
which shall include, at a minimum, insurance policies of the kinds, and in the
amounts, required by the Manuals. The insurance policy or policies must be in
effect before you commence operation of the Franchised Business. The insurance
policy or policies must protect you, us, and our respective past, present and
future officers, directors, owners, employees, servants, representatives,
consultants, attorneys, and agents. We must be named as an additional insured in
the policy or policies (statutory policies excepted). All policies shall be
written by insurers acceptable to us and must provide primary coverage without
right of contribution by any insurance carried by us and a waiver of subrogation
in favor of us. We may require additional types of coverage or increase the
required minimum amount of coverage upon reasonable notice. Your obligation to
obtain coverage is not limited in any way by insurance that we maintain. Upon
our request or as specified in the Manuals, you must provide us with
certificates of insurance evidencing the required coverage. Your insurer(s) must
commit not to cancel or amend the policy or policies without at least thirty
(30) days’ prior written notice to us. If you fail to obtain and maintain
insurance coverage as required by this Agreement, we have the right, but not the
obligation, to obtain the required insurance on your behalf and to charge you
for the cost of the insurance plus a reasonable fee for our services in
procuring the insurance.

14

--------------------------------------------------------------------------------



6.15 Public And Media Relations. You agree that you will not issue any press or
other media releases or other communication without our prior written approval.
This includes television, newspaper and trade publication interviews. As a
franchisee of the System, you may only participate in internal and external
communications activities that create goodwill, enhance our public image and
build the CuraFlo brand.

7        COMMUNICATIONS, BUSINESS RECORDS, AND REPORTING

7.1 Computer System And Communications Links. You must obtain, install and use,
at your expense, the hardware, software, on-line services and communications
links that we specify from time to time. You agree to: (1) maintain on the
computer system only the financial and operating data specified in the Manuals;
(2) transmit data to us in the form and at the times required by the Manuals;
(3) maintain the computer system in good working order at your own expense;
(4) replace or upgrade the computer system, software, and communications links
as we require (but not more than once a year); (5) install high speed Internet
and/or communications connections; (6) ensure that your employees are adequately
trained in the use of the computer system and our related policies and
procedures; and (7) use any proprietary software and other proprietary materials
that we provide to you in connection with the operation of the Franchised
Business and if we so require, execute a licensing agreement and/or help desk
services agreement and pay to us a reasonable fee for the use of such
proprietary software and related help/desk services. You acknowledge that
computer designs and functions change periodically and that we may desire to
make substantial modifications to our computer specifications or to require
installation of entirely different systems during the Term.

7.2 Business Records. You must keep complete and accurate books, records and
accounts of all business conducted under this Agreement, in the form and manner
prescribed in the Manuals, which may include a prescribed chart of accounts
and/or use of a designated accounting program or platform. You must preserve all
of your books and records in at least electronic form for seven (7) years from
the date of preparation.

15

--------------------------------------------------------------------------------



7.3 Reports and Financial Statements

7.3.1 By the fifth (5th) day of each month, you must submit to us, in writing,
by electronic mail or such other form or method as we may designate, a Detailed
Invoicing Report, setting forth the details, as specified in the Manuals, of
each invoice that you issued in the preceding month and any other data or
information as we may require.

7.3.2 You must, at your expense, submit to us, in the form prescribed by us, a
monthly profit and loss statement and balance sheet (both of which may be
unaudited) within fifteen (15) days after the end of each month. We will have
the right, to be exercised in our sole discretion, to require that you provide
us profit and loss statements and balance sheets, or other reports and
information relating to the Franchised Business, at other times that we request.
You or your treasurer or chief financial officer must sign each statement and
balance sheet, attesting that it is correct and complete and uses accounting
principles applied on a consistent basis that accurately and completely reflect
your financial condition. If, in our reasonable judgment, your monthly reports
are deficient in substance or presentation, we may require that you submit to us
year end financial statements prepared by an independent accountant and/or
federal tax returns.

7.3.3 You must, prior to the Opening Date, prepare and submit to us a three (3)
year business plan (“Business Plan”) outlining the actions that you will take to
ensure that your operation and management of the Franchised Business are in
compliance with our standards. During the term of this Agreement, you agree to
revise the Business Plan annually or as required by us in the Manuals and you
further agree to implement those Business Plans as approved by us. We will
provide to you a template to use in preparing your Business Plan (and your
Annual Marketing Plan as described in Section 8.3) and we will offer you
consultation an advice in preparing your Business Plan.

7.4 Inspections. We have the right at any time: (1) to conduct inspections of
the Franchised Business; (2) to interview your employees and members; and (3) to
combine the inspection with a review of your business records or a financial
examination or audit as provided in Section 7.5. You must cooperate with the
inspections by giving our representatives unrestricted access and rendering such
assistance as our representatives may reasonably request. If we notify you of
any deficiencies after the inspection, you must promptly take steps to correct
them. If you fail to correct any deficiencies within a reasonable time, we have
the right to correct the deficiencies and to invoice you for our services.

7.5 Examination And Audit Rights

7.5.1 We have the right, both during and after the Term: (1) to inspect and copy
your business records, your federal, state and local tax returns, and any other
forms, reports, information or data that we may reasonably designate; and (2) to
conduct a financial examination or audit of the Franchised Business. We or our
designee may inspect business records at any time, however, we will provide you
ten (10) days written notice before conducting an in-person financial
examination or audit. We (or our designee) may conduct the examination or audit
at our offices or those of a third-party, in which case we may require you to
assemble your records in a central location and/or to send us your records.

7.5.2 If the examination or audit reveals an understatement of Gross Sales, you
must immediately pay to us any Royalties, MBF Contributions, or other amounts
owing, plus interest as provided in Section 3.6. If Gross Sales have been
understated by more than two percent (2%) for the period covered by the
examination or audit, you must also: (1) reimburse us for the full reasonable
cost of the examination or audit, including travel, lodging, meals, and wages of
our representatives and the legal and accounting fees of any attorneys or
independent accountants we use for the examination or audit; and (2) at our
request, thereafter provide us with periodic audited financial statements. If
Gross Sales are understated by more than five percent (5%) or more for any
audited period of one (1) month or longer, we have the right to terminate this
Agreement with no opportunity for cure. The foregoing remedies are in addition
to any other remedies and rights available to us under this Agreement or
applicable law.

16

--------------------------------------------------------------------------------



7.6 Franchisee Advisory Committee. We reserve the right to create a franchisee
advisory committee (“FAC”). You will be required to participate in any
communication programs developed by the FAC. You must participate, at your sole
cost, in the FAC if you are elected or appointed as a committee member. You may
be required to pay a fee for, or contribute to, the FAC in an amount determined
by the FAC.

8        MARKETING

8.1 Market Introduction Program. You must conduct initial marketing for the
Franchised Business for a three (3) month period beginning up to two (2) weeks
prior to and not later than the Opening Date (“Market Introduction Period”). We
will provide to you a recommended market introduction plan template for use
during the Market Introduction Period (“Market Introduction Plan”) and approved
advertising and promotional materials for the Franchised Business (“Market
Introduction Program”). You may modify the Market Introduction Program to meet
your local market needs. In addition to the Marketing Kickoff meeting (which is
included in our initial training program), we will provide to you an additional
two (2) hours of consultation in the development and customization of your
Market Introduction Plan. This may include determining the appropriate media mix
and associated costs and appropriate messaging. If requested or required, we may
also refer you to a preferred vendor or advertising agency to assist you with
your local market needs. You must pay all invoices charged by the preferred
vendor or advertising agency. We must review and approve in writing the Market
Introduction Plan for your Franchised Business, including total expenditures.
You will be required to spend at least $15,000, but no more than $35,000, under
your Market Introduction Plan. In certain circumstances, you may nonetheless
want to spend more than this amount. At our request, you must submit appropriate
documentation to verify compliance with your expenditure obligation under the
Market Introduction Plan.

8.2 Marketing And Brand Fund

8.2.1 You must make periodic contributions to the MBF as provided in Section
3.3. Although we may solicit input from franchisees, we have the final decision
as to all operations and expenditures of the MBF. We may use your contributions
and any earnings on the MBF for any costs associated with advertising (media and
production), marketing, public relations programs and materials, booths and
materials for plumbing and other building and construction related industries’
trade shows (including reasonable cost of staff attendance at trade shows),
and/or promotional programs and materials, and any other activities we believe
would benefit the System and/or CuraFlo Businesses generally, including
advertising campaigns in various media; creation and maintenance of the web
site; direct mail advertising; market research, including secret shoppers,
customer satisfaction surveys, and branding studies; employing advertising
and/or public relations agencies; purchasing promotional items; conducting and
administering promotions and public relations events; the call center; and
providing promotional and other marketing materials and services to our
franchisees.

17

--------------------------------------------------------------------------------



8.2.2 We have the right to direct all marketing programs, with the final
decision over creative concepts, materials and media used in the programs and
their placement. We will not use the MBF for anything whose sole purpose is the
marketing of franchises, however, you acknowledge that the CuraFlo web site,
public relations activities, community involvement activities and other
activities supported by the MBF may contain information about franchising
opportunities. We do not guarantee that you will benefit from the MBF in
proportion to your MBF Contributions. You understand and acknowledge that your
MBF Contributions may be used to enhance the recognition of CuraFlo products and
services that you are not certified to offer or sell. You further understand and
acknowledge that CuraFlo franchisees outside of the Commercial Market and
CuraFlo dealerships may also contribute to and benefit from the MBF. If we or
our affiliates operate any CuraFlo Businesses, we will contribute to the MBF a
percentage of the receipts of those businesses, on the same basis as comparable
franchisees. If we reduce the MBF Contribution rate for franchisees, we will
reduce the contribution rate for company-owned CuraFlo Businesses by the same
amount.

8.2.3 We will separately account for payments to the MBF but we are not required
to segregate MBF funds from our other monies. We will not use any contributions
to the MBF to defray our general operating expenses, except for reasonable
administrative costs and overhead we incur in activities reasonably related to
the administration of the MBF or the management of MBF-supported programs
(including salaries of our personnel who devote time to MBF activities and
retainers and fees for outside agencies). Any sales and other materials produced
with MBF monies will be made available to you at a reasonable cost, and the
proceeds of such sales will also be deposited in the MBF account. We will
prepare an unaudited statement of contributions and expenditures for the MBF and
provide it to all CuraFlo franchisees within sixty (60) days after the close of
our fiscal year. We will have the right at any time to dissolve the MBF. If we
dissolve the MBF, we will either expend all monies in the MBF or rebate
contributions on a pro-rata basis based on your contributions.

8.2.4 You understand and acknowledge that the MBF is intended to enhance
recognition of the Marks and patronage of CuraFlo Businesses. We will endeavor
to utilize the MBF to develop advertising and marketing materials and programs,
and to place advertising that will benefit the System and all CuraFlo Businesses
contributing to the MBF. However, you agree that we are not liable to you and
you forever covenant not to sue and hold us harmless of any liability or
obligation to ensure that expenditures by the MBF in or affecting any geographic
area are proportionate or equivalent to the contributions to the MBF by CuraFlo
Businesses operating in that geographic area, or that any CuraFlo Business will
benefit directly or in proportion to its contribution to the MBF from the
development of advertising and marketing materials or the placement of
advertising. Except as expressly provided in this Section 8.2, neither we nor
our designee assumes any direct or indirect liability to you with respect to the
maintenance, direction or administration of the MBF.

8.3 Local Marketing. Following the expiration of your Market Introduction
Period, you must spend an amount designated by us annually for local marketing
of the Franchised Business (“Local Marketing Expenditure”). Your Local Marketing
Expenditure will not exceed 3% of your annual Gross Sales, however, at a
minimum, you must spend at least $15,000 annually. You must submit your first
annual marketing plan and spending budget (“Annual Marketing Plan”) for our
approval within thirty (30) days after you sign this Agreement. Thereafter, you
must submit your Annual Marketing Plan for our approval at least thirty (30)
days prior to the Anniversary Date and you agree to implement the Plan as
approved by us. We will provide to you a template to use in preparing your
Annual Marketing Plan. We may require you to travel to our corporate
headquarters for an annual meeting to review and discuss your Annual Marketing
Plan, which shall not exceed two (2) business days. If, at the end of each
anniversary year, you have met your Local Marketing Expenditure requirement for
that year, we will refund to you one half of one percent (½%) of your Gross
Sales that you contributed to the MBF in that year. Your Local Marketing
Expenditure obligation is in addition to your Market Introduction Program and
MBF Contribution obligations. Upon our request, you must submit appropriate
documentation to verify compliance with the minimum spending obligation. We have
the right to designate from time to time the types of expenditures that will or
will not count toward the minimum spending requirement. We have the right
periodically to change your required Local Marketing Expenditure on reasonable
notice, provided that the required expenditure will not exceed the then-current
expenditure required of all Commercial Market CuraFlo franchisees.

18

--------------------------------------------------------------------------------



8.4 Approval Of Advertising

8.4.1 You agree to conduct all advertising in a dignified manner and to conform
to the standards and requirements we specify from time to time in the Manuals or
other written materials. In no event will your advertising or marketing
materials contain any statement or material that, in our sole discretion, may be
considered: (1) in bad taste or offensive to the public or to any group of
persons; (2) defamatory of any person or an attack on any competitor; (3) to
infringe upon the use, without permission, of any other persons’ trade name,
trademark, service mark or identification; or (4) inconsistent with the public
image of the System or the Marks. We may require you to discontinue the use of
any advertising or marketing materials.

8.4.2 We will make available for purchase from us or vendors we designate
approved advertising and promotional materials and public relations programs,
including signs, posters, collaterals, letterhead, business cards, etc. All of
your advertising and promotional materials must bear the Marks in the form,
color, location, and manner that we prescribe. We will have the final decision
on all creative development of advertising and promotional messages. You must
submit to us in writing for our prior approval all sales promotion and
advertising materials that have not been prepared by or previously approved by
us. If you do not receive our written approval within the time period specified
in the Manuals, the material is deemed disapproved. We may require you to
discontinue the use of any advertising or marketing materials.

8.5 Call Center. You must promote our 1-888-4CuraFlo phone number (“Call
Center”) by using it on your CuraFlo vehicles, stationery, business cards and
other advertising materials as required by the Manuals. We will use the Call
Center to receive telephone calls and notify you of Leads in your Territory.

8.6 Website. We will host and maintain an independent website for your
Franchised Business at an Internet address that we specify. We will provide and
maintain this website using a standard template. You must pay our Website Setup
Fee in the amount of $2,500 for the initial setup of your website, which
includes our standard website template and content population using existing
content or content that you provide. However, if you request or it becomes
necessary to substantially modify or create customized script or content for
your website, you must pay our then-current hourly fee to do so. Your website
must be finalized before the Opening Date. As specified in the Manuals, we also
provide up to twelve (12) hours per year of periodic maintenance to your website
at no charge. Periodic maintenance includes additions, deletions or edits to
your website content. However if you request or it becomes necessary to conduct
additional periodic maintenance to your website, then you must pay our
then-current hourly fee for this service. You agree not to promote, offer or
sell any products or services, or to use any of the Marks, relating to the
Franchised Business through any other Internet website or any future
technological avenues without our prior written consent. You must submit any
proposed changes to your website to us for our review and approval. If we have
not approved your proposed changes within the time period specified in the
Manuals, we will be deemed to have denied the changes.

19

--------------------------------------------------------------------------------



9        MARKS

9.1 Your Right To Use The Marks. Your right to use the Marks applies only to the
operation of the Franchised Business and in advertising the Franchised Business.
During the Term and after its expiration or termination, you agree to not
directly or indirectly contest, or aid in contesting, the validity or ownership
of the Marks or take any action detrimental to our rights in the Marks.

9.2 Your Acknowledgments. You acknowledge that: (1) the Marks serve to identify
the CuraFlo products and services, the System and CuraFlo Businesses; (2) your
use of the Marks under this Agreement does not give you any ownership interest
in them; and (3) all goodwill associated with and identified by the Marks inures
exclusively to our benefit and is our property. Upon the expiration or
termination of this Agreement, no monetary amount will be attributable to
goodwill associated with your activities as a franchisee under this Agreement.

9.3 Limitations On Use Of The Marks. You agree:

9.3.1 To use only the Marks we designate, and only in the manner we authorize;

9.3.2 To use the Marks only for the operation of the Franchised Business and in
advertising the Franchised Business;

9.3.3 To operate and advertise the Franchised Business only under the name
CURAFLO without prefix or suffix;

9.3.4 To ensure that the Marks bear the “®”, “™”, or “SM” symbol, as we
prescribe from time to time;

9.3.5 To permit us or our representatives to inspect your operations to assure
that you are properly using the Marks;

9.3.6 To use the Marks to promote and to offer for sale only the products and
services that we have approved, and not use any Marks in association with the
products or services of others;

9.3.7 Not to use or permit the use or display of the Marks as part of any
Internet domain name or website without our prior written consent;

9.3.8 To submit to us, for our approval, the assumed or trade name (the “DBA”)
you intend to use in the operation of the Franchised Business prior to filing
for it as required by local laws. We may approve or not approve such DBA at our
discretion. All filings or affidavits, following your receipt from us of an
approved DBA, must state that the filing or affidavit is made as “a franchisee
of CuraFlo Franchising Inc.”

20

--------------------------------------------------------------------------------



9.3.9 Not to use the Marks to incur any obligation or indebtedness on our
behalf; and

9.3.10 Not to use CuraFlo, Cura, Flo, or any of the Marks as part of your
corporate or legal name, URL, domain name or phone number without our prior
written consent.

9.4 Changes To The Marks. We have the right, upon reasonable notice, to change,
discontinue, or substitute for any of the Marks and to adopt new Marks for use
with the System without any liability for any diminishment of the System. You
agree to implement any such change at your own expense within the time that we
reasonably specify.

9.5 Third-Party Challenges. You agree to notify us promptly of any unauthorized
use of the Marks that you suspect or of which you have knowledge. You also agree
to inform us promptly of any challenge by any person or entity to the validity
of our ownership of or our right to license others to use any of the Marks. You
acknowledge and agree that we have the right, but not the obligation, to
initiate, direct and control any litigation or administrative proceeding
relating to the Marks, including, but not limited to, any settlement. You agree
to sign all documents and, render any other assistance we may deem necessary to
the defense or prosecution of any such proceeding.

10       MANUALS

We will furnish you with one copy of, or electronic access to, the Manuals, on
loan, for as long as this Agreement or a Successor Franchise Agreement remains
in effect. The Manuals contain detailed standards, specifications, instructions,
forms, reports and procedures for management and operation of the Franchised
Business. You acknowledge that we own the copyright in the Manuals and that your
copies of the Manuals remain our property. You agree to treat the Manuals,
training materials, and any other manuals or materials created or approved by us
for use with the System as secret and confidential. You agree not to copy,
duplicate, record or otherwise reproduce the Manuals or other materials provided
by us, in whole or in part. In addition, you agree not to make any confidential
information or materials supplied by us available to any unauthorized person.
You must use the forms and reports contained in the Manuals for conducting
business and reporting to us. We have the right to amend and supplement the
Manuals from time to time by letter, electronic mail, bulletin, videotapes,
audio tapes, CDs, DVDs, software or other forms of communication. You agree to
keep your copy of the Manuals up-to-date and to comply with each new or changed
standard promptly upon receipt of notice from us. If a dispute develops relating
to the contents of the Manuals, our copy of the Manuals maintained at our
headquarters controls. You agree to operate the Franchised Business at all times
in strict conformity with the Manuals.

11       YOUR ORGANIZATION

11.1 Governing Documents. You must form a corporation or a limited liability
company (“Business Entity”) to operate the Franchised Business and sign this
Agreement. Your governing documents must provide that your activities are
limited exclusively to the operation of the Franchised Business and other
businesses operated by you that are franchised by us or our affiliates and that
no transfer of an ownership interest may be made except in accordance with
Section 13 of this Agreement. Any securities that you issue must bear a
conspicuous printed legend to that effect. You must furnish us with a list of
all direct or indirect holders of a legal or beneficial interest in you of five
percent (5%) or more (“Owners”) and their percentage interests, as well as
copies of your governing documents (and any amendments thereto) and any other
corporate documents, books or records that we may request. Your Owners and their
respective equity interests as of the Effective Date are identified in Exhibit
A.

21

--------------------------------------------------------------------------------



11.2 Execution Of Personal Guarantee By Owners. All of your Owners must jointly
and severally personally guarantee your payment and performance under this
Agreement and any other agreements or arrangements between you and us, our
affiliates and our successors and assigns and must personally bind themselves to
the terms of this Agreement and any other agreements or arrangements between you
and us, our affiliates and our successors and assigns pursuant to the Personal
Guarantee attached to this Agreement. Notwithstanding the foregoing, we reserve
the right, in our sole discretion, to waive the requirement that some or all of
these individuals sign the attached Personal Guarantee. We reserve the right to
require any guarantor to provide personal financial statements to us from time
to time.

12       TRANSFERS BY US

We have the unrestricted right to transfer or assign all or any part of our
interest in this Agreement to any person or legal entity without your consent.
You agree that we will have no liability after the effective date of transfer or
assignment for the performance of, or for any failure to perform, any
obligations we have transferred. We also have the absolute right to delegate to
others the performance of any of our duties, obligations, or benefits under this
Agreement.

13       TRANSFERS BY YOU

13.1 Definition Of Transfer

In this Agreement, “Transfer” as a verb means to sell, assign, transfer, convey,
give away, pledge, mortgage or otherwise encumber, either voluntarily or by
operation of law (such as through divorce or bankruptcy proceedings), any
interest in this Agreement, in the assets of the Franchised Business or your
ownership interests. “Transfer” as a noun means any such sale, assignment, etc.

13.2 No Transfer Without Our Consent

You acknowledge that this Agreement is personal to you and we have selected you
as a franchisee based on our reliance on your (or your Owners’) character,
skill, aptitude and business and financial capacity. Neither you nor any of the
Owners may make any Transfer or permit any Transfer to occur without obtaining
our prior written consent. We have sole and absolute discretion to withhold our
consent to a Transfer, except as otherwise provided in Sections 13.3 through
13.7. We have the right to communicate with and counsel both you and the
proposed transferee on any aspect of a proposed Transfer. No Transfer that
requires our consent may be completed until at least sixty (60) days after we
receive written notice of the proposed Transfer. You agree to provide any
information and documentation relating to the proposed Transfer that we
reasonably require. Unless otherwise agreed, we do not waive any claims against
the transferring party if we approve the Transfer.

13.3 Transfer Of Entire Business. For a proposed Transfer of the Franchised
Business, this Agreement or a Transfer of ownership interests that would result
in a change of ownership control, the following conditions apply (unless waived
by us):

13.3.1 You must:

22

--------------------------------------------------------------------------------



13.3.1.1 Be in compliance with all obligations to us under this Agreement and
any other agreement you have with us, our affiliates, any lenders that have
provided financing pursuant to an arrangement with us, and your major suppliers
as of the date of the request for our approval of the Transfer, or you must make
arrangements satisfactory to us to come into compliance by the date of the
Transfer.

13.3.1.2 Pay to us a transfer fee equal to $7,500 or such greater amount as is
necessary to reimburse us for our reasonable costs and expenses incurred in
reviewing and documenting the Transfer, including legal and accounting fees
(“Transfer Fee”). However, the Transfer Fee will equal $2,000 if the proposed
transferee: (1) has been an employee of CuraFlo or a CuraFlo franchisee for at
least five (5) years; or (2) has been a CuraFlo franchisee for at least three
(3) years and is in compliance with all obligations to us and our affiliates; or
(3) is your spouse or adult son or daughter.

13.3.2 The proposed transferee must:

13.3.2.1 Demonstrate to our satisfaction that he or she meets all of our
then-current qualifications to become a CuraFlo franchisee.

13.3.2.2 Sign our then-current standard form of Franchise Agreement (or the
standard form most recently offered to new franchisees, if we are not then
offering franchises to new franchisees) for a new initial term. There is no
limitation on the extent to which the terms of the new Franchise Agreement may
differ from the terms of this Agreement.

13.3.2.3 Successfully complete our then-current training requirements and pay
the then-current fee for training.

13.3.2.4 Obtain all required licenses and permits to operate the Franchised
Business.

13.3.2.5 Make arrangements to modernize, upgrade, and conform the Franchised
Business, at the transferee’s expense, to our then-current standards and
specifications for new CuraFlo Businesses.

13.3.2.6 All owners of a beneficial interest of five percent (5%) or more in the
transferee must execute our then-current form of personal guarantee.

13.3.2.7 If the proposed transferee is an existing CuraFlo franchisee, the
proposed transferee must not be in default under any agreements with us and must
have a good record of customer service and compliance with our operating
standards.

13.3.3 You, your Owners, and the transferee must execute a general release, in a
form satisfactory to us, of all claims against us and our past, present and
future affiliates, officers, directors, shareholders, agents and employees. You
and your Owners will remain liable to us for all obligations arising before the
effective date of the Transfer.

13.3.4 The price and other proposed terms of the Transfer must not, in our
reasonable business judgment, have the effect of negatively impacting the future
viability of the Franchised Business.

23

--------------------------------------------------------------------------------



13.3.5 If the Transfer is a pledge of any interest in this Agreement, the assets
of the Franchised Business, or your ownership interests as collateral for a loan
to a lender, we may require the execution of inter-creditor agreements.

13.4 Transfer Of Partial Ownership Interest. For any proposal to admit a new
Owner, to remove an existing Owner, or to change the distribution of ownership
shown on Appendix A, or for any other transaction that amounts to the Transfer
of a partial interest in the Franchised Business, you must give us advance
notice and submit a copy of all proposed contracts and other information
concerning the Transfer that we may request. We will have a reasonable time (not
less than thirty (30) days) after we have received all requested information to
evaluate the proposed Transfer. We may withhold our consent on any reasonable
grounds or give our consent subject to reasonable conditions, which may include
(but are not limited to) the conditions in Sections 13.3.1, 13.3.2.1, and
13.3.3. You acknowledge that any proposed new owner must submit a personal
application and execute a personal guarantee in the same form signed by the
original Owners.

13.5 Transfer Upon Death Or Incapacity. If you or any Owner dies, becomes
incapacitated, or enters bankruptcy proceedings, that person’s executor,
administrator, personal representative, or trustee must apply to us in writing
within six (6) months after the event (death, declaration of incapacity, or
filing of a bankruptcy petition) for consent to Transfer the person’s interest.
The Transfer will be subject to the provisions of Section 13, as applicable. In
addition, if the deceased or incapacitated person is the Operating Principal, we
will have the right (but not the obligation) to take over operation of the
Franchised Business until the Transfer is completed and to charge a reasonable
management fee for our services. For purposes of this Section, “incapacity”
means any physical or mental infirmity that will prevent the person from
performing his or her obligations under this Agreement (1) for a period of
thirty (30) or more consecutive days or (2) for sixty (60) or more total days
during a calendar year. In the case of Transfer by bequest or by intestate
succession, if the heirs or beneficiaries are unable to meet the conditions of
Section 13.3, the executor may transfer the decedent’s interest to another
successor that we have approved, subject to all of the terms and conditions for
Transfers contained in this Agreement. If an interest is not disposed of under
this Section 13.5 within six (6) months after the date of death or appointment
of a personal representative or trustee, we may terminate this Agreement under
Section 16.2.

13.6 Non-Conforming Transfers. Any purported Transfer that is not in compliance
with this Section 13 is null and void and constitutes a material breach of this
Agreement, for which we may terminate this Agreement without opportunity to
cure. Our consent to a Transfer does not constitute a waiver of any claims that
we have against the transferor, nor is it a waiver of our right to demand exact
compliance with the terms of this Agreement.

13.7 Our Right Of First Refusal. We have the right, exercisable within thirty
(30) days after receipt of the notice specified in Section 13.2, to send written
notice to you that we intend to purchase the interest proposed to be
Transferred. We may assign our right of first refusal to someone else either
before or after we exercise it. However, our right of first refusal will not
apply with regard to a Transfer to your spouse or adult son or daughter
(including Transfers to your spouse, son, or daughter as a result of death or
incapacity as described in Section 13.5).

13.7.1 If the Transfer is proposed to be made pursuant to a sale, we or our
designee may purchase the interest proposed to be Transferred on the same
economic terms and conditions offered by the third-party. Closing on our
purchase must occur within sixty (60) days after the date of our notice to the
seller electing to purchase the interest. If we cannot reasonably be expected to
furnish the same consideration as the third-party, then we may substitute the
reasonable equivalent in cash. If the parties cannot agree within thirty (30)
days on the reasonable equivalent in cash, we will designate, at our expense, an
independent appraiser and the appraiser’s determination will be final. Any
material change in the terms of the offer from a third-party after we have
elected not to purchase the seller’s interest will constitute a new offer
subject to the same right of first refusal as the third party’s initial offer.

24

--------------------------------------------------------------------------------



13.7.2 If a Transfer is proposed to be made by gift, we will designate, at our
expense, an independent appraiser to determine the fair market value of the
interest proposed to be transferred. We may purchase the interest at the fair
market value determined by the appraiser. Closing on the purchase will occur
within thirty (30) days after our notice to the transferor of the appraiser’s
determination of fair market value.

13.7.3 If we elect not to exercise our rights under this Section, the transferor
may complete the Transfer after complying with Sections 13.2 through 13.6.
Closing of the Transfer must occur within sixty (60) calendar days of our
election (or such longer period as applicable law may require); otherwise, the
third-party’s offer will be treated as a new offer subject to our right of first
refusal. The Transfer is conditional upon our determination that the Transfer
was on terms substantially the same as those offered to us. You must provide to
us copies of all fully-executed agreements and any other information we request
relating to the Transfer.

14       GENERAL RELEASE

You (on behalf of yourself and your parent, subsidiaries and affiliates) and all
Owners (collectively, “Releasors”) freely and without any influence forever
release and covenant not to sue us, our parent, subsidiaries and affiliates and
their respective past and present officers, directors, shareholders, agents and
employees, in their corporate and individual capacities, with respect to any and
all claims, demands, liabilities and causes of action of whatever kind or
nature, whether known or unknown, vested or contingent, suspected or unsuspected
(collectively, “claims”), which any Releasor now owns or holds or may at any
time have owned or held, including, without limitation, claims arising under
federal, state and local laws, rules and ordinances and claims arising out of,
or relating to this Agreement and all other agreements between any Releasor and
us or our parent, subsidiaries or affiliates, the sale of any franchise to any
Releasor, the development and operation of the Franchised Business and the
development and operation of all other businesses operated by any Releasor that
are franchised by us or our parent, subsidiaries or affiliates.

15       COVENANTS

15.1 Confidential Information. During and after the Term, you may not
communicate, divulge or use for any purpose other than the operation of the
Franchised Business any confidential information, knowledge, trade secrets or
know-how which may be communicated to you or which you may learn by virtue of
your relationship with us. You may divulge confidential information only to your
professional advisers and to your employees who must have access to the
information to operate the Franchised Business. All information, knowledge and
know-how relating to us, our business plans, or the System are deemed
confidential for purposes of this Agreement, except information that you can
demonstrate came to your attention by lawful means prior to our disclosure; or
which, at the time of our disclosure to you, had become a part of the public
domain. You must require your Operating Principal, Master Plumber, and key
employees and any other person or entity to whom you wish to disclose any
confidential information to execute agreements that they will maintain the
confidentiality of the disclosed information. The agreements must be in a form
satisfactory to us and must identify us as a third-party beneficiary with the
independent right to enforce the agreements.

25

--------------------------------------------------------------------------------



15.2 Restrictions During Term. You acknowledge and agree that: (1) pursuant to
this Agreement, you will have access to valuable trade secrets, specialized
training and confidential information from us and our affiliates regarding the
development, operation, management, purchasing, sales and marketing methods and
techniques of the System; (2) the System and the opportunities, associations and
experience established by us and acquired by you under this Agreement are of
substantial and material value; (3) in developing the System, we and our
affiliates have made and continue to make substantial investments of time,
technical and commercial research, and money; (4) we would be unable to
adequately protect the System and its trade secrets and confidential information
against unauthorized use or disclosure and would be unable to adequately
encourage a free exchange of ideas and information among CuraFlo Businesses if
franchisees were permitted to hold interests in competitive businesses; and
(5) restrictions on your right to hold interests in, or perform services for,
competitive businesses will not hinder your activities. Accordingly, you agree
that, during the Term, you will not, without our prior written consent, either
directly or indirectly through any other person or entity:

15.2.1 Own, manage, engage in, be employed by, advise, make loans to, consult
for, or have any other interest in a Competitive Business. “Competitive
Business” means any residential or commercial business offering any pipe
installation, maintenance or lining product or service that has the potential to
divert CuraFlo customers or prospective customers away from CuraFlo Businesses;

15.2.2 Divert or attempt to divert any business or customer, or potential
business or customer, to any Competitive Business; or

15.2.3 Induce any person to leave his or her employment with us.

15.2.4 During the Term, there is no geographical limitation on these
restrictions.

15.3 Restrictions After Termination, Expiration Or Transfer. For a period of two
(2) years after the expiration or termination of this Agreement or an approved
Transfer of the Franchised Business to a new franchisee, you may not, without
our prior written consent:

15.3.1 Own, manage, engage in, be employed by, advise, make loans to, consult
for, or have any other interest in any Competitive Business within ten (10)
miles of your Territory or within ten (10) miles of the Territory of any other
CuraFlo Business;

15.3.2 Solicit any individual or company that has been a customer of the
Franchised Business within one (1) year prior to the expiration, termination, or
Transfer of this Agreement for the purpose of inducing that person or company to
become a customer of any Competitive Business; or

15.3.3 Induce any person to leave his or her employment with us.

26

--------------------------------------------------------------------------------



15.4 Owners And Employees. The Owners personally bind themselves to this Section
15 by signing the attached Personal Guarantee. With respect to the Owners, the
time period in Section 15.3. will run from the expiration, termination, or
Transfer of this Agreement or from the termination of the Owner’s relationship
with you, whichever occurs first. At our request, you must also obtain from your
officers, directors, and employees, as we may designate, and furnish to us,
executed noncompete and confidentiality agreements in a form acceptable to us.

15.5 Indirect Violations Prohibited. You may not attempt to circumvent the
restrictions in this Section 15 by engaging in prohibited activity indirectly
through any other person or entity.

15.6 Enforcement. You agree that the existence of any claim you may have against
us, whether or not arising from this Agreement, will not constitute a defense to
our enforcement of this Section 15. You agree to pay all costs and expenses that
we reasonably incur in enforcing this Section 15, including reasonable
attorneys’ fees. You acknowledge that a violation of the terms of this
Section 15 would result in irreparable injury to us for which no adequate remedy
at law may be available. Accordingly, you consent to the issuance of an
injunction prohibiting any conduct in violation of the terms of this Section 15.
Such injunctive relief will be in addition to any other remedies that we may
have.

15.7 Survival. The terms of this Section 15 will survive the termination,
expiration, or any Transfer of this Agreement. The parties agree this Section 15
will be construed as independent of any other provision of this Agreement.

16       TERMINATION

16.1 Termination By Us Without Notice. You will be in material default under
this Agreement and, to the extent permitted by law, all rights granted by this
Agreement will automatically terminate without notice to you if you become
insolvent or make an assignment for the benefit of your creditors; if a receiver
is appointed for the Franchised Business; if execution is levied against your
business assets; or if suit to foreclose any lien or mortgage or bankruptcy is
instituted against you and not dismissed within sixty (60) days.

16.2 Termination By Us Without A Cure Period. We may terminate this Agreement by
written notice to you, without giving you an opportunity to cure, in any of the
following circumstances:

16.2.1 You: (1) make any material misrepresentation in connection with this
Agreement, your application to us for the franchise, or during any interview;
(2) you submit to us any report or statement that you know or should know to be
false or misleading; or (3) you knowingly submit false warranty claims or claims
containing information that you know to be false.

16.2.2 Your Operating Principal fails to complete the initial training program
to our reasonable satisfaction or fails to receive or maintain required
certification.

16.2.3 You fail to open your Franchised Business by the Opening Date specified
in Appendix A.

16.2.4 You fail to start work on your first CuraFlo job by the Commencement Date
specified in Appendix A.

27

--------------------------------------------------------------------------------



16.2.5 Your Operating Principal, or any of your Owners, officers or directors is
convicted of a felony or any such crime or offense (even if not a crime) that we
reasonably believe is likely to harm the reputation of the System, the Marks, or
the CuraFlo brand.

16.2.6 Any condition exists with respect to the Franchised Business that, in our
reasonable judgment, seriously jeopardizes the health or safety of consumers or
employees.

16.2.7 A government action occurs that, in our sole judgment, may adversely
impact the System, the Marks, or the CuraFlo brand or may result in an
obligation on us which is uneconomical, not in our best interest, or would cause
an unintended relationship or obligation.

16.2.8 You refuse to permit, or try to hinder, an inspection of the Franchised
Business or of your business records or a financial examination or audit of your
books and records or of the Franchised Business as provided in this Agreement.

16.2.9 You conceal revenue, including taking for your own use employee taxes,
FICA, insurance or benefits, or any of our property.

16.2.10 You underreport Gross Sales by two percent (2%) or more three (3) times
in any thirty-six (36) month period or by five percent (5%) or more for any
period.

16.2.11 You interfere with our relations with third parties or our ability to
license the System and the Marks or any other System or marks to a third party.

16.2.12 You disclose the contents of the Manuals or other trade secrets or
confidential information contrary to Section 15.

16.2.13 Any Transfer occurs that does not comply with Section 13, including a
failure to transfer to a qualified successor after death or disability within
the time allowed by Section 13.5.

16.2.14 You fail to purchase the minimum amount of epoxy required in Section 6.3
during any rolling ninety (90) day period and fail to cure the default within
sixty (60) days.

16.2.15 You remain in default beyond the applicable cure period under: (1) any
agreement with us or our affiliates; or (2) any agreement with any vendor or
supplier to the Franchised Business.

16.2.16 After curing a default under Section 16.3, you commit the same default
within twelve (12) months, whether or not the second default is cured.

16.2.17 You are in default three or more times under Section 16.3 within any
eighteen (18) month period, whether or not the defaults are similar and whether
or not they are cured.

16.3 Termination By Us Following Expiration Of Cure Period. Except for those
items listed in preceding Sections 16.1 or 16.2, you will have thirty (30) days
after written notice of default from us within which to remedy the default and
provide evidence of that remedy to us. If any such default is not cured within
that time, this Agreement shall terminate without further notice to you
effective immediately upon expiration of that time, unless we notify you
otherwise in writing. Notwithstanding the foregoing, if the default cannot be
corrected within thirty (30) days, you shall have such additional time to
correct the default as reasonably required (not to exceed ninety (90) days)
provided that you begin taking the actions necessary to correct the default
during the thirty (30) day cure period and diligently and in good faith pursue
those actions to completion. You will be in default under this Section 16.3 for
any failure to materially comply with any of the requirements imposed by this
Agreement, the Manuals or otherwise in writing, or to carry out the terms of
this Agreement in good faith.

28

--------------------------------------------------------------------------------



16.4 Cross-Default. Any default by you under any other agreement with us will
constitute a default under this Agreement, subject to the provisions for notice
and cure, if any, as may be applicable to the default under the other agreement.

16.5 Early Termination Damages. If you do not wish to continue to operate the
Franchised Business or if you Transfer the Franchised Business to an existing
business in which the prospective Transferee does not meet the qualifications
for a new CuraFlo franchisee, you may request our consent to an early
termination of this Agreement. If we agree to terminate this Agreement on these
grounds, you must pay us early termination damages equal to the average monthly
Royalty payment that you made for the past twenty-four (24) months multiplied by
the lesser of twenty-four (24) months or the number of months remaining in the
Term. If you have not operated the Franchised Business for twenty-four (24)
months, your early termination damages will be calculated by using your average
monthly Royalty payment for the number of months that the Franchised Business
has been in operation. You acknowledge that a precise calculation of the full
extent of the damages we will incur in the event of the early termination of
this Agreement is difficult to determine and that this lump sum payment is
reasonable in light of the damages for early termination which we will incur.
This lump sum payment will be in addition to all amounts provided above in
Section 17.1.4.

17       OBLIGATIONS ON TERMINATION OR EXPIRATION

17.1 Your Obligations

Upon termination or expiration of this Agreement for any reason, unless we
direct you otherwise:

17.1.1 All rights and licenses granted to you under this Agreement (including,
without limitation, rights to use the System, the Manuals, and the Marks) shall
immediately terminate and any right, title, and interest claimed by you to any
such matters shall immediately revert to us without further notice or
documentation.

17.1.2 You shall immediately cease to operate the Franchised Business and shall
not thereafter, directly or indirectly, represent to the public or hold yourself
out as a present or former franchisee of the System.

17.1.3 You shall immediately and permanently cease to use, in any manner
whatsoever, the System, the Marks, and the Manuals.

17.1.4 You must promptly pay all sums owing to us, our affiliates, any lender
that has provided financing to you, and your suppliers under this Agreement or
any other agreement with us. Such sums include, but are not limited to,
Royalties, MBF Contributions or other fees, damages, expenses, and attorneys’
fees incurred as a result of your default.

29

--------------------------------------------------------------------------------



17.1.5 You must cease to use in advertising or in any manner the confidential
methods, procedures, and techniques associated with the System, including all
proprietary processes.

17.1.6 Unless we direct you to maintain your existing signage while we determine
if we will exercise our option to purchase under Section 17.5, you must
immediately cease to use, by advertising or in any other manner, the names
“Cura,” “Flo,” and “CuraFlo,” all other Marks, and all other distinctive forms,
slogans, signs, symbols, web sites, domain names, email addresses, and devices
associated with the System. If you subsequently begin to operate another
business, you must not use any reproduction, counterfeit, copy, or colorable
imitation of the Marks in connection with that business that is likely to cause
confusion, mistake or deception, or which is likely to dilute our exclusive
rights in and to the Marks, nor any trade dress or designation of origin or
description or representation that falsely suggests or represents an association
or connection with us. Within fifteen (15) calendar days, you must promptly take
such action as may be necessary to cancel any DBAs, assumed name registration or
equivalent registration, and any domain name registration that contains the name
“Cura”, “Flo”, “CuraFlo” or any other Marks.

17.1.7 Unless we direct you to maintain the existing appearance of the
Franchised Location and vehicles while we determine if we will exercise our
option under Section 17.5, you must make modifications or alterations to the
Franchised Location, vehicles, and the Franchised Business immediately upon
termination or expiration of this Agreement as necessary to prevent the
operation of any business in violation of this Section 17 and any specific
additional changes we reasonably request for that purpose. Upon our request, you
must return to us, at our cost, any signage that we specify. If you fail to
comply with this Section within thirty (30) days following termination or
expiration of this Agreement, we have the right to enter the premises, without
being guilty of trespass or any other tort, for the purpose of removing signs
and any other articles that display the Marks. You agree to reimburse us on
demand for our expenses in making such changes.

17.1.8 You must immediately deliver to us the Manuals and all training
materials, CD ROMs, DVDs, advertising and promotional materials, records, files,
instructions, trade secrets and confidential material, and correspondence in
your possession or control that contain confidential information (as described
in Section 15.1). You also must uninstall any software that we have provided,
and return any copies, equipment, and other property owned by us or our
affiliates.

17.1.9 You must execute any agreements that we require for termination.

17.2 Evidence Of Compliance. You shall furnish to us, within thirty (30) days
after the effective date of termination or expiration, evidence (certified to be
true, correct and complete, by an officer or Owner) satisfactory to us of your
compliance with Section 17.1.

17.3 Other Business Operations. You shall not, except with respect to a CuraFlo
Business franchised by us or our affiliates that is then open and operating
pursuant to an effective Franchise Agreement: (1) operate or do business under
any name or in any manner that might tend to give the public the impression that
you are connected in any way with us or our affiliates or have any right to use
the System or the Marks; (2) make, use or avail yourself of any of the materials
or information furnished or disclosed by us or our affiliates under this
Agreement or disclose or reveal any such materials or information or any portion
thereof to anyone else; or (3) assist anyone not licensed by us or our
affiliates to construct, equip, or operate a business substantially similar to a
CuraFlo Business.

30

--------------------------------------------------------------------------------



17.4 Listings. We will have the option, exercisable by written notice within
thirty (30) days after the termination or expiration of this Agreement, to take
an assignment of all telephone numbers, facsimile numbers, domain names, or
other numbers, names and telephone directory listings (collectively, “Listings”)
associated with any Mark or the Franchised Business, and you must notify the
telephone company, all telephone directory publishers, and all domain name
registries and Internet service providers of the termination or expiration of
your right to use any Listing associated with the Franchised Business, and
authorize and instruct their transfer to us or to a third party, at our
direction and/or to instruct the telephone company, domain name registries and
Internet service providers to forward all calls, e-mails and electronic
communications made to your names, numbers or addresses to names, numbers or
addresses we specify. You are not entitled to any compensation from us if we
exercise this option.

17.5 Our Option To Purchase. We have the right, exercisable at any time from
sixty (60) days before to sixty (60) days after the effective date of the
expiration or termination of this Agreement, to purchase any or all equipment or
un-opened products used in the Franchised Business. We have the right to set off
any payment for the equipment or products against all amounts due to us from
you. We will pay you for products at your cost, less a twenty percent (20%)
restocking fee, less our shipping costs. We will pay you for equipment the fair
market value, less our shipping costs.

17.6 Enforcement. You must pay all damages, costs, and expenses, including, but
not limited to, reasonable attorneys’ fees, incurred by us subsequent to the
expiration or termination of this Agreement in enforcing Section 16.5, 16.6 or
this Section 17.

17.7 Liquidated Damages On Default. If we terminate this Agreement based on your
default, you must pay us a lump sum payment (as damages and not as a penalty)
for breaching this Agreement in an amount equal to the average monthly Royalty
payment, MBF Contribution and epoxy purchases that you made for the past
twenty-four (24) months multiplied by the lesser of twenty-four (24) months or
the number of months remaining in the Term. If you have not operated the
Franchised Business for twenty-four (24) months, your liquidated damages will be
calculated by using your average monthly Royalty, MBF Contribution and epoxy
purchases for the length of time the Franchised Business has been in operation.
You acknowledge that a precise calculation of the full extent of the damages we
will incur in the event of termination of this Agreement as a result of your
default is difficult to determine and that this lump sum payment is reasonable
in light of the damages for premature termination which we will incur. This lump
sum payment will be in lieu of any damages we may have incurred as a result of
your default, but it shall be in addition to all amounts provided above in
Section 17.1.4 and any attorney’s fees and other costs and expenses to which we
are entitled pursuant to Sections 3.8 or 24.8. Your payment of this lump sum
shall not affect our right to obtain appropriate injunctive relief and remedies
to enforce Section 15 and specific performance to enforce this Section 17.

18       RELATIONSHIP OF THE PARTIES

This Agreement does not create a fiduciary or other special relationship or make
you or us an agent, legal representative, joint venturer, partner, employee or
servant of each other for any purpose. You are not authorized to make any
contract, agreement, warranty or representation on our behalf, or to create any
obligation, express or implied, on our behalf.

31

--------------------------------------------------------------------------------



During the Term, you agree to hold yourself out to the public as an independent
contractor operating the Franchised Business under license from us, and you
agree to disclose your status as independent contractor in all business dealings
and exhibit a notice to that effect (the location and content of which we
reserve the right to specify) on all promotional materials, invoices and
stationery.

19       INDEMNIFICATION

You agree to hold harmless, defend, and indemnify us and our past, present and
future affiliates, officers, directors, shareholders, agents, attorneys,
consultants, and employees against any claims, losses, costs, expenses
(including, but not limited to, reasonable attorneys’ fees, costs of
investigation, settlement costs, and interest), liabilities and damages
(collectively, “Claims”) arising directly or indirectly from, as a result of, or
in connection with your activities under this Agreement. With respect to any
threatened or actual litigation, proceeding, or dispute that could directly or
indirectly affect us or any of the other indemnitees under this Section, if you
do not assume the active defense of the matter within a reasonable time, we will
have the right, but not the obligation, to: (1) choose counsel; (2) direct and
control the handling of the matter; and (3) settle any claim against the
indemnitees. This Section will survive the expiration or termination of this
Agreement, and applies to Claims even if they exceed the limits of your
insurance coverage.

20       CONSENTS AND WAIVERS

20.1 Approval or Consent. Whenever our prior written approval or consent is
required under this Agreement, you agree to make a timely written request to us
for such consent. Our approval or consent must be in writing and signed by an
authorized officer to be effective.

20.2 No Warranties. We make no warranties or guarantees upon which you may rely
by providing any waiver, approval, consent or suggestion to you in connection
with this Agreement and assume no liability or obligation to you therefor, or by
reason of any neglect, delay, or denial of any request therefor. We will not, by
virtue of any approvals, advice or services provided to you, assume
responsibility or liability to you or to any third parties to which we would not
otherwise be subject.

20.3 Waivers. No delay or failure to exercise any right under this Agreement or
to insist upon your strict compliance with any obligation or condition, and no
custom or practice that differs from the terms of this Agreement, will
constitute a waiver of our right to exercise the contract provision or to demand
your strict compliance with the terms of this Agreement. Our waiver of any
particular default does not affect or impair our rights with respect to any
subsequent default you may commit. Our waiver of a default by another franchisee
does not affect or impair our right to demand your strict compliance with the
terms of this Agreement. Our acceptance of any payments due from you does not
waive any prior defaults.

21       NOTICES

Notices related to this Agreement will be effective upon receipt (or first
rejection) may be given by any of the following delivery methods: (1) certified
or registered mail; (2) U.S. Priority Mail or national commercial delivery
service (UPS, Federal Express, DHL); or (3) facsimile (if the sender receives
machine confirmation of successful transmission). Notices to you and us must be
sent to the addresses on the first page of this Agreement. Notices to us by
facsimile should be sent to 216.910.1793. Either party can change its notice
address by informing the other party.

32

--------------------------------------------------------------------------------



22       ENTIRE AGREEMENT

Each element of this Agreement is essential and material and that, except as
otherwise provided in this Agreement, the parties shall deal with each other in
good faith. This Agreement, the Manuals, the documents referred to in this
Agreement and the attachments to this Agreement constitute the entire agreement
between the parties with respect to the Franchised Business and supersede all
prior negotiations, representations, correspondence and agreements concerning
the same subject matter. There are no other representations, inducements,
promises, agreements, arrangements, or undertakings, oral or written, between
the parties relating to the matters covered by this Agreement other than those
set forth in this Agreement and in the attachments. No obligations or duties
that contradict or are inconsistent with the express terms of this Agreement may
be implied into this Agreement. Except as expressly set forth in this Agreement,
no amendment, change or variance from this Agreement shall be binding on either
party unless mutually agreed to by the parties and executed in writing.

23       SEVERABILITY AND CONSTRUCTION

23.1 Severability. Each provision of this Agreement is severable from the
others. If, for any reason, any provision is determined by a court to be
invalid, the invalidity will not impair the operation of the remaining
provisions of this Agreement. The latter will continue to be given full force
and effect and bind us and you.

23.2 Survival. Each provision of this Agreement that expressly or by reasonable
implication is to be performed, in whole or in part, after the expiration,
termination, or Transfer of this Agreement will survive such expiration,
termination, or Transfer.

23.3 Interpretation. Except as expressly provided, nothing in this Agreement is
intended, or will be deemed, to confer any rights or remedies upon any person or
legal entity other than you and us.

23.4 Our Discretion. Whenever we have expressly reserved in this Agreement a
right and/or discretion to take or withhold an action, or to grant or decline to
grant you a right to take or withhold an action, except as otherwise expressly
and specifically provided in this Agreement, we may make such decision or
exercise our right and/or discretion on the basis of our judgment of what is in
our best interests. This also applies if we are deemed to have a right and/or
discretion. Our judgment of what is in the best interests of the System, at the
time our decision is made or our right or discretion is exercised, can be made
without regard to whether: (1) other reasonable alternative decisions or
actions, or even arguably preferable alternative decisions or actions, could
have been made by us; (2) our decision or the action taken promotes our
financial or other individual interest; (3) our decision or the action taken
applies differently to you and one or more other franchisees or our
company-owned or affiliate-owned operations; or (4) our decision or the action
taken is adverse to your interests. We will have no liability to you for any
such decision or action. We and you intend that the exercise of our right or
discretion will not be subject to limitation or review. If applicable law
implies a covenant of good faith and fair dealing in this Agreement, we and you
agree that such covenant will not imply any rights or obligations that are
inconsistent with a fair construction of the terms of this Agreement and that
this Agreement grants us the right to make decisions, take actions and/or
refrain from taking actions not inconsistent with your rights and obligations
under this Agreement.

33

--------------------------------------------------------------------------------



24       DISPUTE RESOLUTION

24.1 Submission To Mediation. Except as provided in Section 24.7, either party
may submit any claim, controversy, or dispute arising out of this Agreement to
non-binding mediation administered by the American Arbitration Association,
according to their procedures or rules, or administered by another mediation
service that we mutually agree to use. The parties will not be required to
pursue mediation of any claim, controversy, or dispute as a prerequisite to
filing a lawsuit or commencing other legal proceedings and the pendency of a
mediation will not cause any legal proceedings to be stayed pending the outcome
of the mediation. Once either party has submitted a dispute to mediation, the
obligation to attend will be binding on both parties. Both parties must sign a
confidentiality agreement before participating in any mediation proceeding. The
mediation will take place in the city where our principal offices are located at
the time the demand for mediation is filed.

24.2 Choice Of Law. This Agreement and the relationship between the parties is
governed by and will be construed in accordance with the laws of the State of
Ohio except that Sections 15.2 and 15.3 will be governed by the laws of the
state in which the Franchised Business is located. In the event of any
conflict-of-law question, the laws of the State of Ohio will prevail, without
regard to the application of Ohio conflict-of-law rules. Nothing in this Section
is intended, or will be deemed, to make any Ohio law regulating the offer or
sale of franchises or the franchise relationship applicable to this Agreement if
such law would not otherwise be applicable.

24.3 Choice Of Forum. The parties agree that, to the extent any disputes cannot
be resolved directly between them, you must file any suit against us only in the
federal or state court having jurisdiction where our principal offices are
located at the time suit is filed. We may file suit in the federal or state
court located in the jurisdiction where our principal offices are located at the
time suit is filed or in the jurisdiction where you reside or do business or
where your Territory is located or where the claim arose. You consent to the
personal jurisdiction of those courts over you and to venue in those courts.

24.4 Mutual Waiver Of Jury Trial. Each of us irrevocably waives trial by jury in
any litigation.

24.5 Mutual Waiver Of Punitive Damages. Each of us waives any right to or claim
of punitive, exemplary, multiple or consequential damages against the other in
litigation and agrees to be limited to the recovery of actual damages sustained.
You acknowledge that Section 16.6. represents a reasonable estimate of our
actual damages that would result from termination of this Agreement based on
your default.

24.6 Remedies Not Exclusive. Except as provided in Sections 24.1 through 24.5,
no right or remedy that the parties have under this Agreement is exclusive of
any other right or remedy under this Agreement or under applicable law.

24.7 Our Right To Injunctive Relief. Nothing in this Agreement bars our right to
obtain injunctive or declaratory relief against a breach or threatened breach of
this Agreement that will cause us loss or damage. You agree that we will not be
required to prove actual damages or post a bond or other security in seeking or
obtaining injunctive relief (both preliminary and permanent) and/or specific
performance.

34

--------------------------------------------------------------------------------



24.8 Reimbursement Of Costs And Expenses. If either party brings an action to
enforce this Agreement in a judicial proceeding, the party prevailing in that
proceeding will be entitled to reimbursement of costs and expenses, including,
but not limited to, reasonable accountants’, attorneys’, attorneys’ assistants’
and expert witness fees, the cost of investigation and proof of facts, court
costs, other litigation expenses, and travel and living expenses, whether
incurred prior to, in preparation for, or in contemplation of the filing of, the
proceeding. If we utilize legal counsel (including in-house counsel employed by
us) in connection with any failure by you to comply with this Agreement, you
must reimburse us for any of the above-listed costs and expenses incurred by us.
In any judicial proceeding, the amount of these costs and expenses will be
determined by the court and not by a jury.

24.9 Rights Of Parties Are Cumulative. The parties’ rights under this Agreement
are cumulative and the exercise or enforcement of any right or remedy under this
Agreement will not preclude the exercise or enforcement by a party of any other
right or remedy under this Agreement that it is entitled by law or this
Agreement to exercise or enforce.

25       MISCELLANEOUS

25.1 Gender And Number. All references to gender and number will be construed to
include such other gender and number as the context may require.

25.2 Captions. All captions in this Agreement are intended solely for the
convenience of the parties, and none will be deemed to affect the meaning or
construction of any provision of this Agreement.

25.3 Counterparts. This Agreement may be executed in counterparts, and each copy
so executed and delivered will be deemed an original.

25.4 Time. Time is of the essence of this Agreement for each provision in which
time is a factor.

25.5 Injunctive Relief. You recognize that your failure to comply with the terms
of this Agreement, including, but not limited to, the failure to fully comply
with all post-termination obligations, is likely to cause irreparable harm to
us, our affiliates and the System. Therefore, you agree that, in the event of a
breach or threatened breach of any of the terms of this Agreement by you, we
will be entitled to injunctive relief (both preliminary and permanent)
restraining that breach and/or to specific performance without showing or
proving actual damages and without posting any bond or security. Any equitable
remedies sought by us will be in addition to, and not in lieu of, all remedies
and rights that we otherwise may have arising under applicable law or by virtue
of any breach of this Agreement.

25.6 Terrorist Acts. You acknowledge that under applicable U.S. law, including,
without limitation, Executive Order 13224, signed on September 23, 2001
(“Order”), we are prohibited from engaging in any transaction with any person
engaged in, or with a person aiding any person engaged in, acts of terrorism, as
defined in the Order. Accordingly, you represent and warrant to us that, as of
the date of this Agreement, neither you nor any person holding any ownership
interest in you, controlled by you, or under common control with you is
designated under the Order as a person with whom business may not be transacted
by us, and that you: (1) do not, and hereafter will not, engage in any terrorist
activity; (2) are not affiliated with and do not support any individual or
entity engaged in, contemplating, or supporting terrorist activity; and (3) are
not acquiring the rights granted under this Agreement with the intent to
generate funds to channel to any individual or entity engaged in, contemplating,
or supporting terrorist activity, or to otherwise support or further any
terrorist activity.

35

--------------------------------------------------------------------------------



26       ACKNOWLEDGMENTS

26.1 Independent Investigation.

You acknowledge that:

26.1.1 You have conducted an independent investigation of the business venture
contemplated by this Agreement and recognize that it involves business risks and
that your results will be largely dependent upon your own efforts and ability;

26.1.2 Any financial performance information presented in our franchise
disclosure document is not a warranty or guaranty of the results that you will
achieve, and your experience is likely to differ; and

26.1.3 We do not, by virtue of any approvals or advice provided to you, assume
responsibility or liability to you or any third-party to which we would
otherwise not be subject.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date stated on the first page of this Agreement.

CURAFLO FRANCHISING INC.   [INSERT FRANCHISEE NAME] By:   By:   Print Name:  
Print Name:   Title:   Title:  



36





